 

Exhibit 10.2

 

February 7, 2018

 

Mudrick Capital Acquisition Corporation

527 Madison Avenue, 6th Floor

New York, NY 10022

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Mudrick Capital Acquisition Corporation, a Delaware corporation (the
“Company”), and Cantor Fitzgerald & Co. (the “Representative”) as representative
of the several underwriters (each, an “Underwriter” and collectively, the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 23,000,000 of the Company’s units (including up to
3,000,000 units that may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Common Stock”), and one redeemable warrant. Each
Warrant (each, a “Warrant”) entitles the holder thereof to purchase one share of
Common Stock at a price of $11.50 per share, subject to adjustment. The Units
will be sold in the Public Offering pursuant to a registration statement on Form
S-1 and prospectus (the “Prospectus”) filed by the Company with the U.S.
Securities and Exchange Commission (the “Commission”) and the Company has
applied to have the Units listed on The Nasdaq Capital Market. Certain
capitalized terms used herein are defined in paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned individuals (each, a “Director” and
collectively, the “Directors”), each of whom is a member of the Company’s board
of directors (the “Board”), hereby agrees with the Company as follows:

 

  1. (a) Each Director agrees to serve as a member of the Board until the
earlier of (i) the annual meeting for the year in which his term expires and
until his or her successor has been elected and qualified, (ii) his death,
resignation, retirement, disqualification or removal or (iii) the liquidation of
the Company. Membership on the Board shall require adherence to the policies and
procedures adopted by the Board and enforceable upon all directors.

 

(b) Each Director shall, for so long as he remains a member of the Board,
fulfill the duties of a director of a Delaware corporation and, as requested by
the Chairman of the Board and the Chief Executive Officer of the Company, (i)
meet with management and/or members of the Board, at dates and times mutually
agreeable to Director and the Company, to discuss any matter involving the
Company, the Public Offering or a Business Combination, and cooperate in the
review of such matters, (ii) review and participate in the analysis of all
materials regarding a Business Combination that are provided to the Board by
management, (iii) attend due diligence meetings relating to potential Business
Combinations, (iv) participate in road shows relating to the Business
Combination, and/or (v) play an active role in the negotiation, due diligence,
structuring, closing and all other processes of any potential Business
Combination (collectively, the “Director Responsibilities”).

 

  2.

(a) During the term of this Agreement, the Company shall reimburse each Director
on a monthly basis for all reasonable out-of-pocket expenses incurred by each
Director in connection with fulfilling the Director
Responsibilities; provided, however, that each Director complies with the
applicable policies, practices and procedures of the Company and submits proper
expense reports, receipts or similar documentation of such expenses as the
Company may require.

 

(b) Each Director’s status during the term of this Agreement shall be that of an
independent contractor and not, for any purpose, that of an employee. All
payments and other consideration made or provided to each Director shall be made
or provided without withholding or deduction of any kind, and each Director
shall assume sole responsibility for discharging all tax or other obligations
associated therewith.

 

 

 

 

  3. Each Director agrees that if the Company seeks stockholder approval of a
proposed Business Combination, then in connection with such proposed Business
Combination, he shall (i) vote any shares of Capital Stock owned by him in favor
of any proposed Business Combination and (ii) not redeem any shares of Common
Stock owned by him in connection with such stockholder approval.

 

  4. Each Director hereby agrees that in the event that the Company fails to
consummate a Business Combination within 24 months from the closing of the
Public Offering, or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation
(the “Charter”), each Director shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up, (ii)
as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account (as defined below),
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its franchise and income taxes (less
up to $100,000 of interest to pay dissolution expenses), divided by the number
of then outstanding Offering Shares, which redemption will completely extinguish
all Public Stockholders’ rights as stockholders (including the right to receive
further liquidating distributions, if any), subject to applicable law, and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Board, dissolve and
liquidate, subject in each case to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law.
Each Director agrees to not propose any amendment to the Charter to modify the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares if the Company does not complete a Business Combination within 24 months
from the closing of the Public Offering, unless the Company provides its public
stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
earned on the funds held in the Trust Account and not previously released to the
Company to pay its franchise and income taxes, divided by the number of then
outstanding Offering Shares.

 

Each Director acknowledges he has no right, title, interest or claim of any kind
in or to any monies held in the Trust Account or any other asset of the Company
as a result of any liquidation of the Company with respect to the Founder
Shares, if any, held by him. Each Director hereby further waives, with respect
to any shares of Common Stock held by him, if any, any redemption rights he may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or a stockholder vote to approve an
amendment to the Charter to modify the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company has not
consummated a Business Combination within the time period set forth in the
Charter or in the context of a tender offer made by the Company to purchase
shares of Common Stock (although the Directors and their respective affiliates
shall be entitled to redemption and liquidation rights with respect to any
Offering Shares they hold if the Company fails to consummate a Business
Combination within 24 months from the date of the closing of the Public
Offering).

 

  5. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, each Director shall not, without
the prior written consent of the Representative, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder, with respect to any Units, shares of Common Stock,
Founder Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him, (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Units, shares of Common Stock, Founder
Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by him, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). Each of the Directors acknowledges and agrees
that, prior to the effective date of any release or waiver, of the restrictions
set forth in this paragraph 5 or paragraph 8 below, the Company shall announce
the impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if the release or waiver is effected solely to permit a transfer not
for consideration and the transferee has agreed in writing to be bound by the
same terms described in this Letter Agreement to the extent and for the duration
that such terms remain in effect at the time of the transfer.

 

 

 

 

  6. [reserved]

 

  7. (a) Each Director hereby agrees not to participate in the formation of, or
become an officer or director of, any other any other blank check company such
as the Company until the Company has entered into a definitive agreement
regarding an initial Business Combination or unless the Company has failed to
complete a Business Combination within the time period set forth in the Charter.

 

(b) Each Director hereby agrees and acknowledges that: (i) the Underwriters and
the Company would be irreparably injured in the event of a breach by such
Director of his obligations under paragraphs 3, 4, 5, 6, 7(a), 8(a), 8(b) and
10, as applicable, of this Letter Agreement (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

  8. (a) Each Director agrees that he shall not Transfer any Founder Shares (or
shares of Common Stock issuable upon conversion thereof) until the earlier of
(A) one year after the completion of the Company’s initial Business Combination
or (B) subsequent to the Business Combination, (x) if the last sale price of the
Common Stock equals or exceeds $12.00 per share (as adjusted for stock splits,
stock dividends, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination or (y) the date on which the Company
completes a liquidation, merger, capital stock exchange, reorganization or other
similar transaction that results in all of the Company’s stockholders having the
right to exchange their shares of Common Stock for cash, securities or other
property (the “Founder Shares Lock-up Period”).

 

(b) Each Director agrees that he shall not Transfer any Private Placement
Warrants (or shares of Common Stock issued or issuable upon the exercise of the
Private Placement Warrants), until 30 days after the completion of a Business
Combination (the “Private Placement Warrants Lock-up Period”, together with the
Founder Shares Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 8(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by any Director or
any of their permitted transferees (that have complied with this paragraph
8(c)), are permitted (a) to the Company’s officers or directors, any affiliate
or family member of any of the Company’s officers or directors or any affiliate
of Mudrick Capital Acquisition Holdings LLC (the “Sponsor”) or to any member(s)
of the Sponsor or any of their affiliates; (b) in the case of an individual, as
a gift to such individual’s immediate family or to a trust, the beneficiary of
which is a member of such individual’s immediate family, an affiliate of such
individual or to a charitable organization; (c) in the case of an individual, by
virtue of laws of descent and distribution upon death of such individual; (d) in
the case of an individual, pursuant to a qualified domestic relations order; (e)
by private sales or transfers made in connection with any forward purchase
agreement or similar arrangement or in connection with the consummation of a
Business Combination at prices no greater than the price at which the shares or
warrants were originally purchased; (f) by virtue of the laws of the State of
Delaware or the Sponsor’s limited liability company agreement upon dissolution
of the Sponsor; (g) in the event of the Company’s liquidation prior to the
completion of a Business Combination; or (h) in the event that, subsequent to
the consummation of a Business Combination, the Company consummates a
liquidation, merger, capital stock exchange or other similar transaction that
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other
property; provided, however, that in the case of clauses (a) through (f), these
permitted transferees must enter into a written agreement with the Company
agreeing to be bound by the transfer restrictions herein.

 

 

 

 

  9. Each Director represents and warrants that he has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked. Each Director’s biographical information furnished to the
Company (including any such information included in the Prospectus) is true and
accurate in all respects and does not omit any material information with respect
to the Director’s background. Each Director’s questionnaire furnished to the
Company is true and accurate in all respects. Each Director represents and
warrants that: he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; he has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding.

 

  10. Except as disclosed in the Prospectus, neither the Sponsor nor any
officer, nor any affiliate of the Sponsor or any officer, nor any director of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate, the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the initial Business Combination:  repayment of a loan and
advances up to an aggregate of $300,000 made to the Company by the Sponsor;
payment to an affiliate of the Sponsor for certain office space, utilities and
secretarial and administrative support as may be reasonably required by the
Company for a total of $10,000 per month; reimbursements pursuant to Section
2(a) of this Letter Agreement, including reimbursement for any reasonable
out-of-pocket expenses related to identifying, investigating and consummating an
initial Business Combination, and repayment of loans, if any, and on such terms
as to be determined by the Company from time to time, made by the Sponsor or any
of the Company’s officers or directors to finance transaction costs in
connection with an intended initial Business Combination, provided that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment. Up to $1,500,000 of such loans may be convertible into
warrants at a price of $1.00 per warrant at the option of the lender. Such
warrants would be identical to the Private Placement Warrants, including as to
exercise price, exercisability and exercise period.

 

  11. Each Director has full right and power, without violating any agreement to
which he is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement and to serve as a director on the Board and hereby
consents to being named in the Prospectus as a director of the Company.

 

  12. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean (a) the 5,750,000 shares of the
Company’s Class B common stock, par value $0.0001 per share, initially issued to
the Sponsor (up to 750,000 Shares of which are subject to complete or partial
forfeiture by the Sponsor if the over-allotment option is not exercised by the
Underwriters) for an aggregate purchase price of $25,000, or $0.004 per share,
prior to the consummation of the Public Offering; (iv) “Initial Stockholders”
shall mean the Sponsor and any Insider that holds Founder Shares; (v)
“Private Placement Warrants” shall mean the Warrants to purchase up to 7,500,000
shares of Common Stock of the Company (or 8,400,000 shares of Common Stock if
the over-allotment option is exercised in full) that the Sponsor and the
Representative have agreed to purchase for an aggregate purchase price of
$7,500,000 in the aggregate (or $8,400,000 if the over-allotment option is
exercised in full), or $1.00 per Warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (vi)
“Public Stockholders” shall mean the holders of securities issued in the Public
Offering; (vii) “Trust Account” shall mean the trust fund into which a portion
of the net proceeds of the Public Offering shall be deposited; and (viii)
“Transfer” shall mean the (a) sale of, offer to sell, contract or agreement to
sell, hypothecate, pledge, grant of any option to purchase or otherwise dispose
of or agreement to dispose of, directly or indirectly, or establishment or
increase of a put equivalent position or liquidation with respect to or decrease
of a call equivalent position within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the
Commission promulgated thereunder with respect to, any security, (b) entry into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

 

 

 

  13. The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

  14. This Letter Agreement constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

  15. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
each Director and their respective successors, heirs and assigns and permitted
transferees.

 

  16. Nothing in this Letter Agreement shall be construed to confer upon, or
give to, any person or corporation other than the parties hereto any right,
remedy or claim under or by reason of this Letter Agreement or of any covenant,
condition, stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

  17. This Letter Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

  18. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

  19. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

  20. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

  21. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by March 31,
2018.

 

[Signature Page Follows]

 

 

 

 

  Sincerely,       DIRECTORS:         By: /s/ Dennis Stogsdill     Name: Dennis
Stogsdill         By: /s/ Timothy Daileader     Name:  Timothy Daileader        
By: /s/ Brian Kushner     Name:  Brian Kushner

 

MUDRICK CAPITAL ACQUISITION CORPORATION         By: /s/ Jason Mudrick     Name:
Jason Mudrick     Title: Chief Executive Officer  

 

[Signature Page to Letter Agreement]

 

 

 